DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office action is responsive to amendment filed on 09/23/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunning et al. (US 2008/0054062, previously cited) in view of Seth (US 2016/0162022, previously cited).
Regarding claim 21, Gunning teaches a method for operating a mobile scanning device (combination of 610, 615 and 810) mounted on a glove (170), the method comprising: receiving, by a processor (610), an input to operate the mobile scanning device in a gesture association mode (hand gestures), wherein the operating the mobile scanning device in the gesture association mode comprising: receiving, by the processor, at least one of a first trigger signal or a second trigger signal (hand movements to trigger to turn on or to disable the scanner) upon a worker performing a gesture on the glove; identifying, by the processor, a type of the gesture performing by the worker on the glove based on reception of the at least one of the first trigger signal or the second trigger signal ([0067] and [0072]); and associating the identified type of the gesture with an operation of the mobile scanning device (turn on the scanner or enable or disable the scanner, [0067] and [0072]).  
	Gunning fails to particularly teach triggering (first or second trigger signal) the detection of the worker performing the gesture on the glove.
However, Seth teaches triggering the detection of the gestures from a static position in order to determine a particular gesture ([0080]-[0083]).

Regarding claim 22, Gunning as modified by Seth teaches all subject matter claimed as applied above. Seth further teaches wherein the gesture performed on the glove corresponds to the worker bringing one or more conducting pads in contact with each other for at least a predetermined duration or in a predetermined sequence
([0080]-[0083]).
Regarding claim 23, Gunning as modified by Seth teaches all subject matter claimed as applied above. Gunning further teaches wherein the one or more conducting pads are in electrical communication with the mobile device in an instance in which the mobile scanning device is attached to the glove (figs. 8, 12, [0067] and [0072]).
Regarding claims 24 and 25, Gunning as modified by Seth teaches all subject matter claimed as applied above. Seth further teaches wherein the type of gesture is identified based on at least a duration of receipt or sequence of reception of the first trigger signal or the second trigger signal ([0080]-[0083]).
Regarding claim 26, Gunning as modified by Seth teaches all subject matter claimed as applied above. Seth further teaches receiving, by the processor, an input to operate the mobile scanning device in an operation mode, wherein operating the mobile scanning device in the operation mode comprises: receiving, by the processor, the at
least one of the first trigger signal or the second trigger signal, indicative of another gesture performed by the worker; identifying, by the processor, the type of the other .
Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive.
Applicant’s arguments, with respect to claims 21-26, to the rejection by arguing that the combination of Gunning and Seth fails to teach the limitations as recited in claim 21.  Examiner respectfully disagrees.  See explanation as indicated in section 6 above. 
Applicant’s arguments, with respect to claims 1-20 and 27-34, have been fully considered and are persuasive.  The rejection of claims 1-20 and 27-34 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 and 27-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest a glove comprising: an anterior portion; a posterior portion, wherein the anterior portion is knitted seamlessly with the posterior portion to define: a metacarpal region, a plurality of finger regions extending out from the metacarpal region, and especially, a first conductive pad knitted on the anterior portion of the glove, wherein the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN K VO/Primary Examiner, Art Unit 2887